DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 10-12, and 18-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heys (2008/0282970) in view of Gessner (2007/0264524).
Heys teaches an ALD process of forming a ZrO film using a cyclopentadienyl-based Zr precursor [0009-16].  The process includes applying an inert gas (carrier, i.e. purge) gas [0017] and the precursor.  
Heys teaches Zr Cp compounds including of the formula Cp2ZrR2 wherein the R groups are operably alkyl, alkoxy or amido, but Heys does not teach the claimed group of compounds.  Gessner teaches zirconocene compounds that are useful in CVD processes [0074] include compounds of the formula Cp2ZrR2 wherein R is alkyl, alkoxy or amido but also further that the two R groups together form a bidentate ligand [0017].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the zirconocene of Gessner in the ALD process of Heys as Heys teaches a general formula and Gessner teaches that similar compounds are useful but expands upon the list to include bidentate ligands as the R group.  One would apply the compound of Gessner with an expectation of operability based on the similarity of the 
In regard to the compound including that the bidentate bonding is bonded to the metal through nitrogen – as per Gessner’s teachings such compounds are included in the operable range of compounds and there is no criticality demonstrated in the 
Regarding claim 3, the process is not described as a plasma process but examiner takes Official Notice that plasma processes are pervasive in the art, and wherein a reactant is applied by Heys it would have been obvious to apply a plasma process to supply the reactant as a matter of operability but further it is well known to reduce the process temperature.
Regarding claim 4, Heys teaches a carrier gas as noted – further also to claim 1 it is implicitly understood that the carrier gas is an inert gas.  As per MPEP 2144.01 it is proper to take into account both explicit and implicit teachings of a reference – in this case, the use of a carrier gas is well known that the gas would be an inert gas because the function is merely to carry and not react with the gas.
Regarding claims 5, 10, 11 and 21, Heys teaches oxygen to form an (insulating) oxide [0016].
Regarding claims 11 and 12, Heys teaches that zirconium oxide and/or hafnium oxide are operable layers – understood for forming a semiconductor (see implicit teachings above) device. While not teaching the combination, it would have been obvious to one of ordinary skill in the art at the time of the invention to form each of the layers in forming a device as the films are both useful in the industry.
Regarding claim 20, Heys teaches 350 degrees [0023] that is within and therefore makes obvious the claimed range.
Regarding claims 18 and 19, Gessner teaches modified Cp groups as claimed.

Regarding claims 22-26, the compound does not include oxygen or halide as per Gessner (claim 26) and further per claims 22-25, Gessner teaches a number of different groups that are attached as bidentate ligands.  As per MPEP 2144.09, it is expected that compounds having a similar structure will have similar properties.  Therefore it would have been obvious to one of ordinary skill in the art to apply the range of compounds claimed per claims 22-25 with an expectation of operability.  It further follows per the MPEP that one would even be motivated to create such compounds for the same purpose.  In this case, the range of compounds taught by Gessner overlaps the claimed range of compounds  -furthermore, the claims are drawn to a broad range of disparate compounds and therefore suggest the lack of criticality of any specific embodiment or in this case species of the claimed compounds.

Claims 2-5, 9-11 and 18-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elers (6,863,727) in view of Gessner (2007/0264524).
Elers teaches the deposition of zirconium nitride films via ALD by sequentially and alternately pulsing reactants and an inert gas (Fig. 1, col 4, lines 10-65; col 6, lines 18-26). Elers is silent on any particular Zr compound, but exemplifies compounds with the cyclopentadienyl ligand (col 7, lines 1-3) with reactants such as ammonia (col 8, lines 62-67) to form metal nitride films.

Regarding claim 3, the process is not described as a plasma process but examiner takes Official Notice that plasma processes are pervasive in the art, and wherein a reactant is applied by Elers it would have been obvious to apply a plasma process to supply the reactant as a matter of operability but further it is well known to reduce the process temperature.
Regarding claim 4, Elers teaches an inert carrier gas (col 4, lines 12-20).
Regarding claims 5, 9-11 and 21, Elers teaches N containing gas as noted, to form an insulating metal nitride thin film.
Regarding claims 18 and 19, Gessner teaches modified Cp groups as claimed.
Regarding claim 20, Elers teaches 200-700 degrees, thereby overlapping the claimed temperature range (col 5, lines 20-45).
Regarding claims 22-26, the teachings of Gessner are applied as above and will not be repeated.

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elers and Gessner and in further view of Millward (2006/0035462).
Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heys and Gessner and in further view of Millward (2006/0035462).
The teachings of both Elers and Heys (separately) are described above, neither teaches the formation of a metal or metal carbide thin film or the use of a hydrocarbon.
 

Claims 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heys and Gessner and in further view of Kunkely (J. Eur Inorg Chem.).
Claims 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elers and Gessner and in further view of Kunkely (J. Eur Inorg Chem.).
The teachings of Heys and Elers are each separately described above. Gessner teaches a group of zircocenes that include at least one bidentate ligand, but does not specifically exemplify the modifications required by claims 22-26.  Kunkely, however, teaches that (2,2’-biquinoline)bis(Cp)Zr is a known compound, see p1863:

    PNG
    media_image1.png
    191
    254
    media_image1.png
    Greyscale
.
further such homologous compounds with an expectation of operability based on the teachings of the prior art in that such compounds are operable in vapor deposition processes as per Elers, Heys and Gessner.

                                                                                                                                                    
Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.  Applicants have overcome the 112 rejections by amendment.  
After reconsideration, the Office maintains the position taken in the previous office action.   
The Office agrees that it is not particularly clear how Gessner constructs a layer of Formula I using chemical vapor deposition – the Office does agree that Gessner teaches that the compound of Formula I is the resultant deposition on the substrate.  However, in any case Gessner teaches that the material is able to be deposited via thermal vapor deposition.  As such, Gessner demonstrates the ability to at least vaporize and carry the compounds in a vapor state.  So, while it is not clear the mechanism of CVD as per Gessner, the compound of Gessner would nonetheless be 
It is noted that one of the reasons for combining art is “obvious to try”.  In this case, the guidance of using zirconocenes is provided by Heys and Elers – the specific class of compounds as claimed, with the particular bonding, is taught by Gessner.  As per obvious to try rationale, per MPEP 2143 I. E. includes (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  In this case, Heys and Elers teach that the zirconium cyclopentadienyl compounds are useful in the noted processes, therefore one of ordinary skill would find it useful to try ANY such compound.  One would be further inclined to try the compounds of Gessner in that they are sufficiently volatile to be used in a vapor deposition process (through the teachings of thermal vapor deposition).  
It is further noted that:
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397
In this case the Office holds that one of ordinary skill would certainly, with the guidance of Heys and Elers, have looked to the compounds of Gessner as known compounds that fall within the scope of expected operability in the claimed and prior art process.  
	In regard to the arguments over the range of compounds per claims 22-25, the Office maintains the positon that the claimed compounds would have been obvious based on the teachings of Heys, Elers and Gessner along with the guidance cited per MPEP 2144.09 wherein it is guided that analogs and homologs are expected to have similar properties and without a showing of criticality a case of obviousness exists.  In this case, applicants claim different variations of the compound without any showing of criticality. One of ordinary skill would select any of these with a reasonable expectation of success, or at least they would be obvious to try based on the combined art as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715